Title: To George Washington from Major General Israel Putnam, 27 September 1778
From: Putnam, Israel
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 27th septr 1778
          
          By the latest accounts from the other side of the River, the Enemy, have been reinforcing considerably, and have got 17 Feild peices at the liberty pole. Their intention I amagine is to plunder the Country, of all the stock they can collect and return. I have not an Idea of their Visiting us at this post. We continue to send Fatigue to the Fort daily. I am dear sir Yr Most Obedt Servant.
          
            Israel Putnam
          
        